DETAILED ACTION
	Response to Amendment
 The amendment filed on 06/10/2022 has been entered and considered by Examiner. Claims 1-8, 10-21, 23-28 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Pub. 20200145884 A1) in view of Qiao et al.  (US Pub. 20200092424 A1) in further view of Kim et al. (US Pub. 20190357082 A1).
For claims 1, 8, and 14, Guo discloses a policy control method comprising: 
receiving, by a session management device (SMF), a first message from a terminal device [0009], 
wherein the first message comprises a quality of service (QoS) rule identifier and a first operation indication [0009]; 
sending, by the session management device, a second message [0025-26, 0041-42], 
wherein the second message comprises a policy and charging control (PCC) rule identifier corresponding to the QoS rule identifier and a second operation indication corresponding to the first operation indication [0025-26, 0041-42]; 
performing, by the policy control device, on a PCC rule corresponding to the PCC rule identifier, a second operation indicated by the second operation indication [0025-26, 0041-42].
But Guo doesn’t explicitly teach sending, by the session management device, a second message to a policy control device, 
receiving, by the policy control device, the second message; and 
However, Qiao discloses sending, by the session management device (808), a second message to a policy control device (Fig. 17-18, PCF) [0301-303], wherein the second message comprises a policy and charging control (PCC) rule identifier corresponding to the QoS rule identifier and a second operation indication corresponding to the first operation indication (Fig. 17-18) [0301-303]; 
receiving, by the policy control device, the second message (Fig. 17-18) [0301-303]; and 
Qiao also discloses performing, by the policy control device, on a PCC rule corresponding to the PCC rule identifier, a second operation indicated by the second operation indication (Fig. 17-18) [0301-303].
Since, all are analogous arts addressing data transmission scheme used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Guo and Qiao to ensure critical network policies can be followed, thus, ensuring proper data security.
But Guo, as modified by Qiao, doesn’t explicitly discloses wherein the first message is a protocol data unit (PDU) session modification request message, 
However, Kim discloses wherein the first message is a protocol data unit (PDU) session modification request message [0049-50],
Since, all are analogous arts addressing data transmission scheme used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Guo, Qiao, and Kim to allow proper changes/modification of critical data to ensure system flexibility, thus, ensuring proper data processing.

Claim 8 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Guo, as modified by Qiao and Kim. Guo, as modified by Qiao and Kim, discloses a session management device, comprising: a memory configured to store instructions; and [0039-41]; 
At least one processor coupled to the memory and configured to execute the instructions [0039-41] to cause the session management device to:
wherein the first message comprises a quality of service (QoS) rule identifier and a first operation indication requesting the session management apparatus to perform a first operation on a QoS rule corresponding to the QoS rule identifier [0025-26, 0041-42];
wherein the second message requests the policy control network7Atty. Docket No. 4747-49700 (86167341US04) element to perform, on a PCC rule corresponding to the PCC rule identifier, a second operation indicated by the second operation indication [0009-10, 0025-26]. All other identical limitations are rejected based on the same rationale as shown above.

Claim 14 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Guo, as modified by Qiao and Kim. Guo, as modified by Qiao and Kim, discloses a communications system [0039-43].  All other identical limitations are rejected based on the same rationale as shown above.

	For claim 21, Guo discloses a policy control method implemented by a session management device and comprising: 
	receiving a first message from a terminal device [0009], 
	wherein the first message comprises a quality of service (QoS) rule identifier and a first operation indication requesting the session management apparatus to perform a first operation on a QoS rule corresponding to the QoS rule identifier [0009]; and 
	sending a second message to a policy control device [0025-26, 0041-42], 
	wherein the second message comprises a policy and charging control (PCC) rule identifier corresponding to the QoS rule identifier and a second operation indication corresponding to the first operation indication [0025-26, 0041-42], and 
	performing, by the policy control device, on a PCC rule corresponding to the PCC rule identifier, a second operation indicated by the second operation indication [0025-26, 0041-42].
	But Guo doesn’t explicitly teach wherein the second message requests the policy control device to perform, on a PCC rule corresponding to the PCC rule identifier,
	However, Qiao discloses wherein the second message requests the policy control device to perform, on a PCC rule corresponding to the PCC rule identifier, a second operation indicated by the second operation indication (Fig. 17-18) [0301-303].
Qiao also discloses wherein the second message comprises a policy and charging control (PCC) rule identifier corresponding to the QoS rule identifier and a second operation indication corresponding to the first operation indication (Fig. 17-18) [0301-303].
Since, all are analogous arts addressing data transmission scheme used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Guo and Qiao to ensure critical network policies can be followed, thus, ensuring proper data security.
But Guo, as modified by Qiao, doesn’t explicitly discloses wherein the first message is a protocol data unit (PDU) session modification request message, 
However, Kim discloses wherein the first message is a protocol data unit (PDU) session modification request message [0049-50],
Since, all are analogous arts addressing data transmission scheme used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Guo, Qiao, and Kim to allow proper changes/modification of critical data to ensure system flexibility, thus, ensuring proper data processing.

For claims 3, 10, 16, Guo, as modified by Qiao and Kim, discloses the session management device performing a first operation indicated in the first operation indication by modifying a QoS rule and adding a packet filter, wherein the second operation indication requests modifying a-the PCC rule and adding a new packet filter, wherein performing the second operation comprises 4Atty. Docket No. 4747-49700 (86167341US04) adding a-the new packet filter to the PCC rule, wherein the first message further comprises a first packet filter, and wherein the second message further comprises the first packet filter [0009-10, 0023-25].  

Allowable Subject Matter
Claims 2, 4-7, 11-13, 15, 17-20, and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, a new reference has been used for new ground of rejections. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642